Exhibit 10.4




THIS AMENDMENT TO MASTER TRANSACTION AGREEMENT (this “Amendment”), dated as of
August 30, 2016, amends the Master Transaction Agreement (the “Master
Transaction Agreement”), dated as of October 6, 2008, as amended on December 5,
2008, among Advanced Micro Devices, Inc., a Delaware corporation (“Discovery”),
Advanced Technology Investment Company LLC, a limited liability company
established under the laws of the Emirate of Abu Dhabi and wholly owned by the
Government of the Emirate of Abu Dhabi (“Oyster”), and West Coast Hitech L.P.,
an exempted limited partnership organized under the laws of the Cayman Islands
(“Pearl”), acting through its general partner, West Coast Hitech G.P., Ltd., a
corporation organized under the laws of the Cayman Islands. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms of
the Master Transaction Agreement.
WHEREAS, the Parties hereto desire to amend the Master Transaction Agreement in
accordance with Section 14.06 of the Master Transaction Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereto hereby agree as follows:
Section 1. Amendments to Terms of the Master Transaction Agreement.
(a) Section 9.01 of the Master Transaction Agreement is hereby amended by adding
the below sentence to the end of Section 9.01:
For so long as Pearl or any of its affiliates owns any portion the warrant dated
August 30, 2016 issued by Discovery, any shares issuable upon the exercise of
such portion of such warrant shall be treated as beneficially owned by Pearl for
purpose of this Section 9.01.
(b) Section 9.06 of the Master Transaction Agreement is hereby amended and
restated in its entirety to read as follows:
From and after the Closing Date, until such time as Pearl (together with any
Permitted Transferees to whom Pearl has transferred beneficial ownership of
Discovery Common Stock) shall beneficially own (within the meaning of the
Exchange Act), in the aggregate, less than ten percent (10%) of the Discovery
Common Stock then outstanding, regardless of whether Pearl is an “affiliate” of
Discovery (as defined in Rule 144(a)(1), promulgated by the SEC under the
Securities Act), Pearl and such Permitted Transferees may only resell shares of
Discovery Common Stock owned prior to the date hereof, which for the avoidance
of doubt, shall not include shares acquired after the date hereof pursuant to
the exercise of warrants (i) in connection with a bona fide pledge or other
hypothecation or transfer in connection with a financing transaction secured by
a pledge of Pearl’s Discovery Common Stock, (ii) by means of an underwritten
public offering pursuant to an effective registration statement under the
Securities Act, (iii) pursuant to Rule 144 or (iv) in a private sale pursuant to
a so-called 4(1 ½) transaction under the Securities Act; provided, however, that
in no event shall any such resales exceed 40,569,706 shares of Discovery Common
Stock in the aggregate to any one party and its affiliates and provided further
that in no event shall any such resales be to a party set forth on Exhibit A
hereto. Notwithstanding the foregoing, Pearl or its Permitted Transferees may
sell or transfer, including transfer by operation of law, shares of Discovery
Common Stock to any Permitted Transferee. Pearl shall provide Discovery with
notice of such sale or transfer, and upon such sale or transfer, any such
Permitted Transferee shall be bound by the provisions of this Section 9.06 and
shall provide a written agreement or undertaking to such effect, in form and
substance reasonably satisfactory to Discovery.
Section 2. Severability. If any term or other provision of this Amendment is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Amendment shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to







--------------------------------------------------------------------------------




either Party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Amendment so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
Section 3. Counterparts. This Amendment may be executed and delivered (including
by facsimile transmission) in one or more counterparts, and by the different
Parties in separate counterparts, each of which when executed shall be deemed to
be an original, but all of which taken together shall constitute one and the
same agreement.
Section 4. Effect of this Amendment to Master Transaction Agreement. From and
after the execution of a counterpart hereof by the Parties hereto, any reference
to the Master Transaction Agreement shall be deemed to be a reference to the
Master Transaction Agreement as amended hereby. Except as expressly amended
hereby, the terms and conditions of the Master Transaction Agreement shall
remain unchanged and in full force and effect.
Section 5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts
executed in and to be performed in that State, without regard to principles of
the conflict of laws.
 







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to Master Transaction
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
 


ADVANCED MICRO DEVICES, INC.
 
 
By:
 
/s/ Devinder Kumar
Name:
 
Devinder Kumar
Title:
 
SVP, Chief Financial Officer & Treasurer
 
ADVANCED TECHNOLOGY INVESTMENT COMPANY LLC
 
 
By:
 
/s/ Samak L. Azar
Name:
 
Samak L. Azar
Title:
 
Authorized Signatory
 
 
WEST COAST HITECH L.P.
 
 
By:
 
West Coast Hitech G.P., Ltd., its general partner
 
 
By:
 
/s/ Shahzad Khan
Name:
 
Shahzad Khan
Title:
 
Authorized Signatory










--------------------------------------------------------------------------------






EXHIBIT A


NVidia Corporation
Intel Corporation





